                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION



 WALTER HARRIS,

                Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-60


        V.



 WARDEN MARTY ALLEN,

                Defendant.



                                          ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation. Doc. 9. No parties to this action filed

Objections.    Accordingly, the Court ADOPTS the Magistrate Judge's Report and

Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs claims for

monetary damages against Defendant Allen in his official capacity. However, Plaintiffs Eighth

Amendment claims against Defendant Allen for equitable relief in his official capacity and for

equitable relief and monetary damages in his individual capacity shall proceed. Id at 8.

                 t, this
       SO ORDERED.                     ly of May, 2019.




                                               H^L, C^filEF^JUDGE
                                      UNITED States district court
                                                 LN DISTRICT OF GEORGIA
